DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 2, 4-5, 8-11, 13, 15-19 recite the limitation "the lithium-ion soft battery" in line 1, the term “soft battery” is not present in the instant specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 41 and 43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “…a fluid-containing pipe connected to the at least one heat converging path…”.  Claim 15 recites: “a heat exchanging device disposed on the heat converging path.”  The question is: are these two different elements/heat exchangers? or are they both referring to one heat exchanger?
Claim 1, line 14 contains a typographical error. 
Claim 2, line 5 contains a typographical error.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: instant claim 4 recites the following: “The lithium-ion soft battery of claim 1, wherein the at least two heat conducting and collecting bodies are connected by welding, bolting, or riveting.”  The claim does not identify what the at least two heat conducting and collecting bodies are connected to.  Instant para. [0024] explains that the heat conducting and collecting bodies are connected together by welding.
Claims 2, 4-5, 8-11, 13, 15-19 recite the limitation "the lithium-ion soft battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of Sekine (US 2015/0333304 A1).
With respect to claim 1, Wang teaches a lithium-ion power battery (Abstract) (Figure 3) comprising:
at least one battery cell (50) (as illustrated) each comprising a positive electrode plate (58) and a negative electrode plate (54), the negative electrode plate (54) comprising a negative current collector (54), the positive electrode plate (58) comprising a positive current collector (58) wherein each of the at least one battery cell (50) comprises at least two heat conducting and collecting bodies/(thermal tabs (70 or 78)) formed on at least one of the positive electrode plate (58) and the negative electrode plate (54) (as illustrated);
wherein the at least two heat conducting and collecting bodies/(thermal tabs (70) or (78)) are stacked together to form at least one heat converging path/(thermal junction (74 or 82)), which is configured to transmit heat energy into or out of the battery cell (50) (para. [0042]); and
wherein a fluid-containing pipe (86 or 90) is connected to the at least one heat converging path/(thermal junction (74 or 82)).
Wang fails to teach providing a negative active material layer coated on the negative current collector and a positive active material layer coated on the positive current collector, and wherein each of the heat conducting and collecting bodies/(thermal tabs (70) or (78)) being a portion of the negative current collector (54) which is not coated by the negative active material layer or a portion of the positive current collector which is not coated by the positive active material layer.  Schmid-Schoenbein teaches a pouch battery comprising a negative/anode active material layer coated on a negative current collector/(anode carrier foil) and a positive/cathode active material layer coated on the positive current collector/(cathode carrier foil), and wherein each of the heat conducting and collecting bodies/(edge strips/lugs) being a portion of the positive current collector which is not coated by the positive active material layer or a portion of the negative current collector which is not coated by the negative active material layer (para. [0013]-[0014]) in order to provide the current collectors/(cathode and anode carrier foil) with the necessary active material for generating electricity electrochemically.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a negative active material layer coated on the negative current collector (54) and a positive active material layer coated on the positive current collector (58), and wherein each of the heat conducting and collecting bodies/(thermal tabs (70) or (78)) being a portion of the negative current collector (54) which is not coated by the negative active material layer or a portion of the positive current collector which is not coated by the positive active material layer in the pouch battery of Wang, as taught by Schmid-Schoenbein, in order to provide the current collectors with the necessary active material for generating electricity electrochemically.
	Wang fails to teach providing a connector disposed at each of an inlet and an outlet of the fluid-containing pipe (86 or 90), the connector connecting the fluid-containing pipe to an external component.  Sekine teaches a plurality of battery cells (Figure 2, 101) disposed side by side on a cooling plate (180) disposed on a lower surface of the assembled battery (100), a heat-conducting sheet (189) is placed between the cooling plate (180) and the bottom surfaces of the single battery cells (101); the single battery cells (101) are thermally coupled to the cooling plate (180) via the heat-conducting sheet (189); the cooling plate (180) is provided with a cooling pipe (181) in which a cooling medium flows; wherein the cooling pipe (181) is fitted with a connector/(a hose or pipe and the like), the cooling medium is supplied from the refrigerant cooling system to an inlet portion (182) of the cooling pipe (181), caused to flow in the cooling pipe (181), discharged out of an outlet portion (183), and then collected back into the refrigerant cooling system/radiator or condenser that cools the cooling medium, having been warmed absorbing heat from the single battery cells (101), by exchanging heat with the atmosphere (para. [0024]-[0029]).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a connector disposed at each of an inlet and an outlet of the fluid-containing pipe (90 or 86) of Wang such that the connector connects the fluid-containing pipe (90 or 86) to an external component/radiator or condenser, as taught by Sekine, in order to cool the cooling medium having been warmed absorbing heat from the single battery cells by exchanging heat with the atmosphere.
With respect to claim 2, Wang teaches a pouch (Figure 3, 66) that seals the cell such that the anode current collector (54) is connected to extended heat conducting and collecting bodies/(thermal tabs (70)) which can come together at the heat converging path/(thermal junction (74)), and the cathode current collector (58) provides extended heat conducting and collecting bodies/(thermal tabs (78)) which can come together at the heat converging path/(thermal junction (82)) on the opposite end of the pouch (as illustrated), Wang also teaches a heat transfer system which includes the fluid-containing pipe/(heat transfer channels 86 and 90) which are provided over each of the heat converging path/(thermal junctions (74) and (82)) and the associated pouch (66) to provide heat transfer with the heat converging path/(thermal junctions (74) and (82))  and to the battery (50) (para. [0049]); Wang also teaches wherein the heat transfer system can include a closed heat transfer channel for a heat transfer fluid, a processor for controlling the flow rate of heat transfer fluid through the heat transfer channel by controlling at least one selected from the group consisting of a control valve and a variable rate pump (para. [0008]-[0009]). 
Sekine further teaches a metallic casing/(which comprises aluminum plates (241, 242, 233) (Figures 7-8) (para. [0070]) configured for receiving the at least one battery cell (101) and a top cover (223) connected to the metallic casing (as illustrated);
and as set forth above, Wang teaches wherein a fluid-containing branched pipe/(which pipe is part of the heat transfer channels 86 and 90) is disposed on the heat converging path/(thermal junction (74 or 82)) of each of the at least one battery cell (as illustrated in Wang Figure 3); it would be obvious that Wang in view of Sekine would provide a fluid-containing main pipe/(which would be the pipe portion connected to the radiator or condenser as set forth above) disposed on the metallic casing or the top cover/(it would be obvious that for the fluid-containing main pipe portion connected to the radiator or condenser in Sekine would be external to the battery casing since it is connected to the radiator which serves to cool the fluid by exchanging heat with the atmosphere (see Sekine para. [0024]-[0029]), each fluid-containing branched pipe is joined to the fluid-containing main pipe to form the fluid-containing pipe/(as set forth above, Sekine teaches connecting the cooling pipe (181) to a connector/(a hose or pipe and the like) such that the cooling medium is supplied from the refrigerant cooling system to an inlet portion (182) of the cooling pipe (181), caused to flow in the cooling pipe (181), discharged out of an outlet portion (183), and then collected back into the refrigerant cooling system/radiator or condenser that cools the cooling medium (Sekine para. [0024]-[0029]) – therefore, Wang in view of Sekine would provide that each fluid-containing branched pipe is joined to the fluid-containing main pipe to form the fluid-containing pipe.
	With respect to claim 3, as set forth above, Wang in view of Sekine would provide that the connector/(a hose or pipe and the like) would need to protrude from the metallic casing and the top cover in order to connect the fluid-containing branched pipe/(which is part of the heat transfer channels 86 and 90) to the radiator in order to cool the cooling medium, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose either one of the side walls or the top cover for protruding the connector/(a hose or pipe and the like) therefrom depending on the orientation of the pouch cell battery.
With respect to claim 5, Wang teaches wherein the at least two heat conducting and collecting bodies (78 or 70) are bent towards each other (as illustrated in Figure 3).
With respect to claim 6, Wang teaches wherein the at least two heat conducting and collecting bodies (70) are bent to be inclined with the positive electrode plate or the negative electrode plate (54) by an angle between 0 degree to 90 degrees (as illustrated).
With respect to claim 7, Wang teaches wherein the at least two heat conducting and collecting bodies (70 or 78) are bent toward different directions (as illustrated) or a single direction.
With respect to claim 8, Wang teaches wherein a portion of each of the at least two heat conducting and collecting bodies (70 or 78) is bent toward a single direction or different directions (as illustrated),
and the portion which is bent is connected to a remaining portion (70) of the at least two heat conducting and collecting bodies (70), the remaining portion (70) of each of the heat conducting and collecting bodies (70) is straight/(at thermal junction (74)) (as illustrated).
With respect to claim 10, Wang teaches wherein each of the at least two heat
conducting and collecting bodies (70 and 78) comprises a first insulating layer on a surface thereof (para. [0040]).
With respect to claim 11, Wang teaches wherein the fluid-containing pipe comprises a second insulating layer disposed on an inner wall/(on all sides) of the fluid-containing pipe (para. [0060]).
With respect to claim 12, Wang teaches wherein the fluid-containing pipe comprises a second insulating layer disposed on a joint between the fluid-containing branched pipe and the fluid-containing main pipe/(Wang teaches providing insulation on all sides of the cooling channel (para. [0060]).
With respect to claim 13, Wang teaches wherein each of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) protrudes from the positive electrode plate (58), and portions of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) which protrude from the positive electrode plate are inserted into an electrolyte of the lithium-ion soft battery – Wang is silent in regards to the presence of an electrolyte; however, Schmid-Schoenbein teaches wherein a pouch battery cell can comprise liquid electrolyte (para. [0054]); and therefore, as the portions of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) of Wang protrude from the positive electrode plate and extend therefrom it would be obvious that the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) would be inserted into/(come into contact with) the liquid electrolyte present within the pouch.
With respect to claim 15, Wang teaches a fluid-containing pipe (86 or 90) connected to the at least one heat converging path/(thermal junction (74 or 82)), as set forth above, but does not further teach a heat exchanging device disposed on the heat converging path/(thermal junction (74 or 82)).  Sekine further teaches wherein a cooling medium is supplied from the refrigerant cooling system to an inlet portion (182) of the cooling pipe (181), caused to flow in the cooling pipe (181), discharged out of an outlet portion (183), and then collected back into the refrigerant cooling system; the refrigerant cooling system includes a pump or a compressor that causes the cooling medium to be circulated in the refrigerant cooling system; and a heat exchanging device/(radiator or condenser) that cools the cooling medium having been warmed absorbing heat from the single battery cells (101), by exchanging heat with the atmosphere (para. [0024]-[0029]); consequently, Wang in view of Sekine would provide a heat exchanging device/radiator disposed on the heat converging path/(thermal junction (74 or 82)).
With respect to claim 16, since Wang teaches wherein the at least two heat conducting and collecting bodies/(thermal tabs (70 and 78)) extend from the respective electrodes (54 and 58), and conduct heat therefrom to the to the at least one heat converging path/(thermal junction (74 or 82)), then the at least two heat conducting and collecting bodies/(thermal tabs (70 and 78)) are recessed with respect to the negative electrode plate, Wang also teaches an interconnecting portion (see Figure 3 below) is formed between the at least two heat conducting and collecting bodies/(thermal tabs (70 and 78)) and the negative electrode plate (54), and it would be obvious that the thickness of an entirety of each of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) is same as of a thickness of the interconnecting portion (see below Figure 3).

    PNG
    media_image1.png
    646
    860
    media_image1.png
    Greyscale

With respect to claim 17, Wang teaches wherein the temperature of the current collectors can be sensed (para. [0013], [0039]) or that of the heat transfer fluid (para. [0045]), using a temperature sensor (Figure 6, 226), but fails to teach a temperature sensor disposed on the at least one heat converging path/(thermal junction (74 or 82)) (Figure 3).  However, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to place the temperature sensor on the at least one heat converging path to provide easy access to the temperature sensor or to meet design limitations, and still provide a temperature reading representative of the actual temperature of the batteries.
With respect to claim 18, Wang teaches wherein the fluid-containing pipe is a pipe containing air conditioning refrigerant/(heat transfer fluid) (para. [0045]) or a heat pipe.
Regarding limitations recited in claim 18 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. air conditioning refrigerant) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 19, Wang further teaches a plurality of fins (398) (Figure 10 (d)) disposed in the fluid-containing pipe (para. [0057]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of Sekine (US 2015/0333304 A1), as applied to claim 1 above, and further in view of Sohn et al. (US 2016/0268557 A1).
With respect to claim 4, modified Wang discloses all claim limitations as set forth above but fails to teach wherein the at least two heat conducting and collecting bodies/(thermal tabs (70 and 78)) are connected by welding, bolting, or riveting.  Sohn teaches a pouch battery comprising electrode tab (14) connected to the uncoated region (11b) of the first electrode (11), the second electrode tab (15) is connected to the uncoated region (12b) of the second electrode (12), and they may be respectively connected by welding to the uncoated region (11b) of the first electrode and the uncoated region (12b) of the second electrode (para. [0049]) in order to provide a solid and sturdy contact there-between.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect the at least two heat conducting and collecting bodies/(thermal tabs (70 and 78)) in modified Wang by welding, as taught by Sohn, in order to provide a solid and sturdy contact there-between.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of Sekine (US 2015/0333304 A1), as applied to claim 1 above, and further in view of KR 20090060497 A (hereinafter KR’497) (translation attached).
With respect to claim 9, modified Wang discloses all claim limitations as set forth above but fails to teach wherein at least a portion of each of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) defines a plurality of holes or a concave and convex surface.  KR’497 teaches a battery pouch comprising a safety vent made of fine holes in a metal plate used as an electrode tab in order to discharge gas generated therein thereby discharging the internal pressure of the pouch more quickly and improving the safety of the pouch type battery (page 3, lines 26-32 – see translation).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have at least a portion of each of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) in modified Wang define a plurality of holes, as taught by KR’497, in order to discharge gas generated in the pouch battery thereby discharging the internal pressure more quickly and improving the safety of the pouch type battery.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of Sekine (US 2015/0333304 A1), as applied to claim 12 above, and further in view of CN 105186026 A (hereinafter CN’026) (translation attached).
With respect to claim 14, modified Wang discloses all claim limitations as set forth above but fails to teach a heat exchanging device disposed in the electrolyte, wherein the heat exchanging device heats or cools the electrolyte.  CN’206 teaches an apparatus for cooling a battery comprising a heat exchanging device disposed in the electrolyte, wherein the heat exchanging device heats or cools the electrolyte in order to control the temperature of the battery and to provide uniform temperature within (translation page 4, last 2 lines – page 5, lines 1-3).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a heat exchanging device disposed in the electrolyte of modified Wang, wherein the heat exchanging device heats or cools the electrolyte, as taught by CN’206, in order to control the temperature of the battery and to provide uniform temperature within. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/727,670. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-19 are encompassed in claims 1-20 of copending Application No. 16/727,670.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/727,649. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-19 are encompassed in claims 1-20 of copending Application No. 16/727,649.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/727,692. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-19 are encompassed in claims 1-19 of copending Application No. 16/727,692.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/727,712. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-19 are encompassed in claims 1-20 of copending Application No. 16/727,712.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							11/16/2021Primary Examiner, Art Unit 1725